                                   Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 1 of 45
  JS 44 (Rev. 09/19)
                                                                                 CIVIL COVER SHEET
  The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
  provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
  purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THE FORM.)

  I. (a) PLAINTIFFS                                                                                       DEFENDANTS
            PPT Research, Inc.                                                                            Solvay USA, Inc., d/b/a /Solvay-Rhodia, Solvay, and Solvay USA; and Rhodia
                                                                                                          Operations S.A.S. d/b/a Rhodia-Solvay, Solvay-Rhodia, Rhodia, Rodia S.A., Rhodia-
                                                                                                          France, Rhodia, Inc., and Rhodia Group
      (b) County of Residence of First Listed Plaintiff                           Lehigh                  County of Residence of First Listed Defendant           Mercer (New Jersey)
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.
      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                           Attorneys (If Known)
           (see attachment)


  II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES                             (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                     and One Box for Defendant)
    1. U.S. Government                 3     Federal Question                                                                         PTF     DEF                                         PTF     DEF
          Plaintiff                             (U.S. Government Not a Party)                       Citizen of This State               1       1     Incorporated or Principal Place       4       4
                                                                                                                                                         of Business In This State

    2. U.S. Government                 4     Diversity                                              Citizen of Another State             2       2    Incorporated and Principal Place       5         5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                    Citizen or Subject of a              3       3    Foreign Nation                         6         6
                                                                                                       Foreign Country
  IV. NATURE OF SUIT                 (Place an “X” in One Box Only)                                                                            Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                                 FORFEITURE/PENALTY                       BANKRUPTCY                     OTHER STATUTES
     110 Insurance                  PERSONAL INJURY                      PERSONAL INJURY                625 Drug Related Seizure             422 Appeal 28 USC 158            375 False Claims Act
     120 Marine                       310 Airplane                         365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                   376 Qui Tam (31 USC
     130 Miller Act                   315 Airplane Product                     Product Liability        690 Other                                28 USC 157                       3729(a))
     140 Negotiable Instrument            Liability                        367 Health Care/                                                                                   400 State Reapportionment
     150 Recovery of Overpayment      320 Assault, Libel &                     Pharmaceutical                                                                                 410 Antitrust
                                                                                                                                             PROPERTY RIGHTS
         & Enforcement of Judgment        Slander                              Personal Injury                                                                                430 Banks and Banking
                                      330 Federal Employers’                   Product Liability                                             820 Copyrights
     151 Medicare Act                                                                                                                                                         450 Commerce
                                          Liability                        368 Asbestos Personal                                             830 Patent
     152 Recovery of Defaulted                                                                                                                                                460 Deportation
         Student Loans                340 Marine                               Injury Product                                                835 Patent - Abbreviated
                                                                                                                                                                              470 Racketeer Influenced and
         (Excludes Veterans)          345 Marine Product                       Liability                                                         New Drug Application
                                                                                                                                                                                  Corrupt Organizations
     153 Recovery of Overpayment          Liability                      PERSONAL PROPERTY                                                   840 Trademark
                                                                                                                                                                              480 Consumer Credit
         of Veteran’s Benefits        350 Motor Vehicle                    370 Other Fraud                        LABOR                      SOCIAL SECURITY                  485 Telephone Consumer
     160 Stockholders’ Suits          355 Motor Vehicle                    371 Truth in Lending                                                                                   Production Act
                                                                                                        710 Fair Labor Standards             861 HIA (1395ff)
     190 Other Contract                   Product Liability                380 Other Personal                                                                                 490 Cable/Sat TV
                                                                                                            Act                              862 Black Lung (923)
     195 Contract Product Liability   360 Other Personal                       Property Damage
                                                                                                        720 Labor/Management                 863 DIWC/DIWW (405(g))           850 Securities/Commodities/
     196 Franchise                        Injury                           385 Property Damage                                                                                    Exchange
                                                                                                            Relations                        864 SSID Title XVI
                                      362 Personal Injury -                    Product Liability
                                                                                                        740 Railway Labor Act                865 RSI (405(g))                 890 Other Statutory Actions
                                          Medical Malpractice                                                                                                                 891 Agricultural Acts
                                                                                                        751 Family and Medical
       REAL PROPERTY                         CIVIL RIGHTS                PRISONER PETITIONS                 Leave Act                        FEDERAL TAX SUITS                893 Environmental Matters
     210 Land Condemnation                 440 Other Civil Rights           Habeas Corpus:              790 Other Labor Litigation           870 Taxes (U.S. Plaintiff        895 Freedom of Information
     220 Foreclosure                       441 Voting                       463 Alien Detainee          791 Employee Retirement                  or Defendant)                    Act
     230 Rent Lease & Ejectment            442 Employment                                                   Income Security Act              871 IRS-Third Party              896 Arbitration
                                                                            510 Motions to Vacate
     240 Torts to Land                     443 Housing/                         Sentence                                                         26 USC 7609                  899 Administrative Procedure
                                               Accommodations               530 General                                                                                           Act/Review or Appeal of
     245 Tort Product Liability
                                                                                                                                                                                  Agency Decision
     290 All Other Real Property           445 Amer. w/Disabilities -       535 Death Penalty
                                               Employment                                                                                                                     950 Constitutionality of
                                                                            Other:                          IMMIGRATION                                                           State Statutes
                                           446 Amer. w/Disabilities -       540 Mandamus & Other        462 Naturalization Application
                                               Other                        550 Civil Rights            465 Other Immigration
                                           448 Education                    555 Prison Condition            Actions
                                                                            560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement
  V. ORIGIN (Place an “X” in One Box Only)
     1 Original               2 Removed from                   3 Remanded from                  4 Reinstated or             5 Transferred from              6 Multidistrict         8 Multidistrict
       Proceeding               State Court                      Appellate Court                  Reopened                    Another District                Litigation              Litigation -
                                                                                                                              (specify)                       Transfer                Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdiction statutes unless diversity) :
                                           18 U.S.C. § 1836, et seq.
  VI. CAUSE OF ACTION
                                           Brief description of cause:
                                           Misappropriation of trade secrets
  VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                      DEMAND $ In excess of $75,000                    CHECK YES only if demanded in complaint:
       COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:          Yes       No

  VIII. RELATED CASE(S)                         (See instructions):
        IF ANY                                                           JUDGE                                                           DOCKET NUMBER
  DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
  June 5, 2020                                                               /s/ Justin E. Proper
  FOR OFFICE USE ONLY

     RECEIPT #                             AMOUNT                                APPLYING IFP                                 JUDGE                          MAG. JUDGE

1685278v.2
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 2 of 45




Attorneys for Plaintiff:

Justin E. Proper
White and Williams LLP, 1650 Market Street, Suite 1800, Philadelphia, PA 19103
(215) 864-7165

Thomas B. Fiddler
White and Williams LLP, 1650 Market Street, Suite 1800, Philadelphia, PA 19103
(215) 864-7081

William H. Fedullo
White and Williams LLP, 1650 Market Street, Suite 1800, Philadelphia, PA 19103
(215) 864-7185

Sanford J. Piltch
1132 Hamilton Street, Suite 201, Allentown, PA 18101-1024
(610) 433-6266
                               Case 5:20-cv-02645-JLS
                                                 UNITEDDocument  1 Filed
                                                       STATES DISTRICT    06/05/20 Page 3 of 45
                                                                       COURT
                                                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                            DESIGNATION FORM
                      (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                       515 Business Park Lane, Allentown, PA 18109
Address of Plaintiff: ______________________________________________________________________________________________
                                         504 Carnegie Center, Princeton, NJ 08540
Address of Defendant: ____________________________________________________________________________________________
                                                                         Princeton, NJ
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                       Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                           Yes                    No   4
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                          Yes                    No   4
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                  Yes                    No   4
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                          Yes                    No    4
       case filed by the same individual?

I certify that, to my knowledge, the within case               is /   l   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           June 5, 2020
DATE: __________________________________                       __________________________________________                                        202701
                                                                                                                                ___________________________________
                                                                           Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: "$*%&' % 0 )+ ,+' &%.'(,-/ ,+*/#

A.            Federal Question Cases:                                                        B.    Diversity Jurisdiction Cases:

"      1.     Indemnity Contract, Marine Contract, and All Other Contracts                   "     1.    Insurance Contract and Other Contracts
"      2.     FELA                                                                           "     2.    Airplane Personal Injury
"      3.     Jones Act-Personal Injury                                                      "     3.    Assault, Defamation
"      4.     Antitrust                                                                      "     4.    Marine Personal Injury
"      5.     Patent                                                                         "     5.    Motor Vehicle Personal Injury
"      6.     Labor-Management Relations                                                     "     6.    Other Personal Injury (Please specify): _____________________
"      7.     Civil Rights                                                                   "     7.    Products Liability
"      8.     Habeas Corpus                                                                  "     8.    Products Liability – Asbestos
"      9.     Securities Act(s) Cases                                                        "     9.    All other Diversity Cases
"      10.    Social Security Review Cases                                                               (Please specify): ____________________________________________
"
4      11.    All other Federal Question Cases
                                          18 U.S.C. § 1836 et seq.
              (Please specify): ____________________________________________



                                                                              ARBITRATION CERTIFICATION
                                                    (%,) )**)(4 1* 4,-3 ()24-*-(&4-10 -3 41 2)/15) 4,) (&3) *21/ ).-+-'-.-46 *12 &2'-42&4-10#"

                    Justin E. Proper
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


     4
     "        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

       "      Relief other than monetary damages is sought.


           June 5, 2020
DATE: __________________________________                       __________________________________________                                        202701
                                                                                                                                ___________________________________
                                                                           Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ($/2018)
                   Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 4 of 45


                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                        CASE MANAGEMENT TRACK DESIGNATION FORM

 PPT Research, Inc.                                           :      CIVIL ACTION
                                                              :
                        v.                                    :
 Solvay USA, Inc., d/b/a Solvay-Rhodia,                       :
 Solvay, and Solvay USA; and Rhodia                           :      NO.
 Operations S.A.S. d/b/a Rhodia-Solvay,                       :
 Solvay-Rhodia, Rhodia, Rodia S.A., Rhodia-
 France, Rhodia, Inc., and Rhodia Group

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of filing
the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of
this form.) In the event that a defendant does not agree with the plaintiff regarding said designation, that
defendant shall, with its first appearance, submit to the clerk of court and serve on the plaintiff and all other
parties,    a     case       management       track     designation       form     specifying      the      track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

  (a) Habeas Corpus  Cases brought under 28 U.S.C. §2241 through §2255.                                     (      )

  (b) Social Security  Cases requesting review of a decision of the Secretary of Health                     (      )
      and Human Services denying plaintiff Social Security Benefits.

  (c) Arbitration  Cases required to be designated for arbitration under Local Civil Rule 53.2.             (      )

  (d) Asbestos  Cases involving claims for personal injury or property damage from                          (      )
      exposure to asbestos.

  (e) Special Management  Cases that do not fall into tracks (a) through (d) that are                       (      )
      commonly referred to as complex and that need special or intense management by
       the court. (See reverse side of this form for a detailed explanation of special
      management cases.)

  (f) Standard Management -- Cases that do not fall into any one of the other tracks.                            (x)

 June 5, 2020                      Justin E. Proper                     PPT Research, Inc.
 Date                              Attorney-at-law                      Attorney for Plaintiff

 215-864-7165                      215-399-9620                         properj@whiteandwilliams.com
 Telephone                         Fax Number                           E-mail Address



(Civ. 660) 10/02




1324430v.2
            Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 5 of 45




                       IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PPT RESEARCH, INC.,                                    : CIVIL ACTION
                                                       :
                               Plaintiff,              :
                                                       :
       v.                                              :
                                                       : JURY TRIAL DEMANDED
                                                       :
SOLVAY USA, INC., d/b/a SOLVAY-RHODIA,
                                                       :
SOLVAY, AND SOLVAY USA; and RHODIA
                                                       :
OPERATIONS S.A.S. d/b/a RHODIA-SOLVAY,                 :
SOLVAY-RHODIA, RHODIA, RODIA S.A.,                     :
RHODIA-FRANCE, RHODIA, INC., AND                       :
RHODIA GROUP.,                                         :
                                                       :
                               Defendants              :



       Plaintiff PPT Research, Inc. (“PPT”), by and through its undersigned counsel, hereby

alleges and complains as follows:

                                        INTRODUCTION

       1.      This action involves Solvay USA, Inc. and Rhodia Operations S.A.S.’s

(collectively, “Solvay”) scheme to steal a groundbreaking and patented technology that PPT

spent years and millions of dollars developing.

       2.      The technology is known as the LVS micro-gel particle slurry suspension system

(“MGP Technology”), which consists of a water-based formula used in the process of cutting

solar wafers, which, in turn, are used to manufacture the solar cells for solar panels.

       3.      Solvay gained access to PPT’s confidential, proprietary and patented technology

by entering into a sham Technology Licensing Agreement (“TLA”) with PPT, which it never

intended to perform.
              Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 6 of 45




        4.       Under the TLA, PPT licensed the MGP Technology to Solvay for use in China

and South Korea in exchange for a modest royalty fee of 7%.

        5.       PPT accepted this small royalty fee to gain access to the lucrative China solar

market with which Solvay purported to have extensive ties.

        6.       PPT (and Solvay) knew that PPT’s MGP Technology would be worth hundreds of

millions of dollars once it was successfully commercialized in China.

        7.       Prior to entering into the sham contract, Solvay had expressed an interest in

acquiring the MGP Technology outright, but PPT refused to accept what it perceived to be a low

ball offer.

        8.       At the time PPT entered into the sham contract with Solvay, PPT knew its

technology worked and it further knew that the enormous value this technology would have after

it was commercialized in China and Asia.

        9.       While the contract gave Solvay a right of first refusal to purchase this lucrative

technology, Solvay had no intention of ever paying market value for MGP Technology.

        10.      Solvay had a dilemma: it desperately wanted PPT’s technology, but it did not

want to pay for it.

        11.      Solvay’s solution to this problem was to devise a plan to usurp PPT’s intellectual

property and disrupt t its existing patents and patent applications through the misappropriation of

PPT’s trade secrets.

        12.      Incredibly, Solvay actually laid out its plan in an internal document titled: “PPT

Research Commercialization Story Board - Short update” (“CSB”).

        13.      Solvay inadvertently sent this document to PPT years later when it sought to

terminate the relationship.

                                                  -2-
              Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 7 of 45




        14.      The CSB confirms that Solvay had no intent of complying with its contractual

obligations to PPT.

        15.      The CSB laid out a multi-step plan to usurp PPT’s technology.

        16.      The plan hinged on discrediting the technology and secretly filing a fraudulent

patent application to disrupt and de-value PPT’s existing intellectual property and patents/active

applications.

        17.      The CSB detailed how Solvay would endeavor to coerce PPT into falsely

admitting that the MGP Technology did not work in its present form, and to mislead potential

customers into believing the same

        18.      After discrediting the technology, the CSB details how Solvay would develop an

“independent” solution to an existing performance issue of water-based slurries (i.e.; thick – thin

wafer formation or “T/T”) that it would then patent in its own name, despite the fact that PPT

had already presented two viable and tested solutions to this issue, which Solvay arbitrarily

rejected for customer introduction.

        19.      Solvay excluded PPT from any involvement or knowledge of their development

activities.

        20.      This plan, if successful, would have prevented PPT from selling its patented

technology.

        21.      If the clandestinely developed Solvay solution did not provide the expected

results to give Solvay the technical basis for their “disrupting patent application”, the CSB

detailed how Solvay (still refusing to implement the valid and tested T/T solutions from PPT)

would cancel the project by falsely claiming that PPT breached the agreement by not delivering

the transfer of technology as required in the agreement.

                                                 -3-
          Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 8 of 45




       22.     The CSB detailed that, if the solution did not show improvement, Solvay would

deceitfully cancel the TLA by falsely claiming that important technology and composition

components had not been provided.

       23.     Solvay proceeded to execute this plan to perfection.

       24.     Rather than market the MGP Technology as required by the contract, Solvay

intentionally deviated from PPT’s patented technology, training, S.O.P.s, recommendations and

directions in tests with China based solar wafer manufacturers to ensure that the tests would fail.

       25.     Solvay simultaneously worked to develop an “independent” solution to the very

problems to which it had ready-made solutions from PPT.

       26.     Solvay was adamant about developing its own additive/process solution to the

T/T issue, which it was determined to patent in the Solvay name only.

       27.     This was the linchpin to its plan of usurping PPT’s MGP Technology.

       28.     In November 2015, and in furtherance of the scheme laid out in the CSB, Solvay

met with PPT at the PPT facilities in Allentown, PA and claimed to have developed an

“independent” T/T solution.

       29.     At the Allentown meeting, Solvay claimed that the purportedly “independent”

nature of this T/T solution was patentable, and that Solvay had the sole right to file a patent

application based on this “new” solution.

       30.     The culmination of the plan involved coercing PPT into agreeing to allow Solvay

to patent the Solvay solution in Solvay’s own name.

       31.     Rather than focusing its efforts on commercializing PPT’s technology, Solvay

spent the next five months lying to PPT in an effort to co-opt PPT’s valuable technology.

       32.     Solvay needed to convince PPT that it came up with an “independent” solution.

                                                 -4-
           Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 9 of 45




         33.   Solvay accomplished this objective in two ways.

         34.   First, Solvay refused to tell PPT anything about its “independent” solution unless

and until PPT signed an amended TLA allowing Solvay to patent the solution in its own name.

         35.   Second, in response to a memo from PPT, Olivier Touret, Solvay Senior. Vice

President, falsely represented to PPT in January 2016 that the proposed patent application that

Solvay was planning to file did not involve any new additive or change in LVS composition, but

only clarified the wire saw operating conditions needed to use the LVS slurry system properly in

China.

         36.   PPT relied upon Solvay’s false representations about having developing an

“independent” solution and its false statements about problems with PPT’s technology in

agreeing to an amended agreement in April 2016.

         37.   Unbeknownst to PPT, Solvay had already filed a patent application some five

months earlier in November 2015, and thus, the entire premise of the amended TLA was a lie.

         38.   No language in the Amendment granted any permission for retroactive filing of

any patent application.

         39.   Solvay also lied about the solution being “independent”.

         40.   PPT later learned when it saw the Solvay PCT filed patent application, for the

first time, in April 2018 that the solution was anything but “independent”.

         41.   Solvay’s solution was derived from PPT work product shared with Solvay and

was a derivative of PPT’s patented technology and confidential intellectual property.

         42.   The entire amended TLA was secured by fraud and in furtherance of the CSB.

         43.   Although Solvay was successful in misappropriating PPT’s MGP technology, it

ultimately failed in its efforts to commercialize the technology in China.

                                                -5-
            Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 10 of 45




          44.   During the two years Solvay spent trying to fulfill its plan to usurp PPT’s

technology, another new technology, diamond wire slicing (DWS), was on a parallel path to

solar wafer slicing qualification assuming they could eliminate their own system problems and

failures.

          45.   PPT and Solvay knew before ever entering into an agreement that this new

technology was being developed and would be going through testing at the same time as PPT’s

technology was being tested and qualified.

          46.   PPT had a huge advantage over this competing technology because the latter

required manufacturers to incur large equipment conversion costs whereas PPT’s technology had

none.

          47.   But everyone also knew that if this competing technology was adopted before

PPT’s technology, then PPT’s window to enter this lucrative market would be effectively closed.

          48.   No manufacturer would change to PPT’s technology after incurring these large

equipment conversion costs to accommodate the DWS method.

          49.   There was a race to market and there would only be one winner.

          50.   For this reason, the original licensing agreement had a “time is of the essence”

clause.

          51.   Solvay’s willful and intentional plans to usurp PPT’s technology, and control or

own as many aspects of the technology, market and customer base as possible ended in such an

extensive qualification time delay, that it ultimately prevented PPT from beating this competing

technology to market.

          52.   Had Solvay properly and compliantly marketed PPT’s technology in full

cooperation with PPT, honored its contractual obligations, and not introduced purposeful and

                                                -6-
            Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 11 of 45




extensive time delays which delayed the project by over a year, PPT would have easily beat this

competing technology to market.

        53.     But for Solvay’s breaches of contract and scheme to steal PPT’s trade secrets,

PPT’s technology would have been the prominent technology in the Asian market, not the

competing technology that now exists.

        54.     Solvay’s conduct was and is a substantial factor in PPT losing out on a lucrative

business opportunity with production revenue that easily would have exceeded $100 million

annually.

                                              PARTIES

        55.     Plaintiff PPT Research, Inc. (PPT) is a Pennsylvania corporation with its principal

place of business located at 575 Business Park Lane, Allentown, PA 18109. PPT is a citizen of

the Commonwealth of Pennsylvania.

        56.     Defendant Solvay USA, Inc. (aka Solvay-Rhodia, Solvay, Solvay USA,

Novecare, et.al.) is a Delaware corporation having its principal place of business at 504 Carnegie

Center, Princeton, NJ 08540, which corporation does business in Pennsylvania through its own

satellite offices and those of related, subsidiary, branches, divisions, business units, facilities

and/or affiliated companies and /or locations in over fifty locations throughout the U.S.A.

Solvay USA is a citizen of the State of Delaware and the State of New Jersey.

        57.     Defendant Rhodia Operations S.A.S. (aka Rhodia–Solvay, Solvay-Rhodia, Solvay

SA, Rhodia, Rhodia S.A., Rhodia-France, Rhodia Inc., Rhodia Group, et.al.) is a foreign

corporation, believed to be originally organized in France, acquired by Solvay in 2011, and

having approximately eighteen U.S. offices, sites, manufacturing facilities, research facilities and




                                                  -7-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 12 of 45




other places of business in the U.S. including offices in New Jersey at the same location as the

principal offices of its parent company, Solvay and/or Solvay USA, Inc.

                                 JURISDICTION AND VENUE

       58.     This Court has jurisdiction over PPT’s claims under the Defend Trade Secret Act,

18 U.S.C. § 1836(b)(1) and (c) pursuant to 28 U.S.C. §1331 and supplemental jurisdiction over

PPT’s state law claims pursuant to 18 U.S.C.§1367, because the federal and state law claims

arise from a common nucleus of operative fact. This Court also has subject matter jurisdiction

over this action pursuant to 28 U.S.C. §1332 because there is complete diversity of citizenship

between plaintiff and all defendants and the amount in controversy exceeds $75,000.

       59.     Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to PPT’s claims occurred in this district.

                                   STATEMENT OF FACTS

                             PPT AND THE RELEVANT MARKET

       60.     PPT is a small research and development company more recently specializing in

low or non-toxic chemicals and compositions for use in the silicon ingot solar wafer slicing

industry worldwide.

       61.     Solar energy is one of the most popular renewable energy sources. In recent years,

more solar energy capacity has been deployed than traditional energy source capacity.

       62.     The global solar energy market is expected to reach $422 billion in 2022, in

comparison to $86 billion in 2015.

       63.     The solar wafer manufacturing process includes melting elemental silicon in a

crucible to form an ingot.

       64.     The ingot is sliced in a wire saw to make silicon wafers.

                                                 -8-
            Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 13 of 45




          65.   Prior to 2016, wire saws for poly-silicon wafer production used a slurry of

abrasive grain (powder) and glycol, which was poured over a web of steel wire.

          66.   The wire, which can be hundreds of kilometers long, is wound over wire guides

rolls to form a web of parallel slicing wires.

          67.   These wire guide rolls have thousands of grooves, which direct the web of parallel

wires, all moving at high speeds.

          68.   The web of parallel wires moving at high speed carrying the abrasive slurry

poured onto the wire web initiates a synchronous series of precision cuts across the silicon brick

or ingot.

          69.   The abrasive slurry, carried by the wires, performs the actual cutting, at speeds of

300 – 450μm/min.

          70.   The finished cut, rinsed and separated wafers are then processed in a “fab” either

into solar cells or integrated circuits for computer chips depending on the type and purity of

silicon ingots used, the configuration of the wire saw, the shape of the silicon ingot, and other

slicing parameters.

          71.   The solar wafer market is split between mono- and poly-silicon wafer

productions, with poly-wafers consisting of approximately 75% of a nearly 60 gigawatt market

in 2015.

          72.   The majority of mono wafer producers had already switched to a new wire with

embedded diamonds, removing the logistics of slurry management and permitting faster cutting

speeds.

          73.   This placed a strong market pressure on poly wafer producers as growth

concentrated around the mono wafer, resulting in price softness for poly wafers.

                                                 -9-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 14 of 45




       74.     Diamond wire was less suited for poly-wafer producer. Additional trials, tests

and performance issue resolutions for the diamond wire technology, including “thick–thin” wafer

formation (T/T), were necessary for commercialization.

       75.     PPT and Solvay were acutely aware of these efforts to commercialize diamond

wire for poly-wafers.

       76.     This created a proverbial race to market between PPT’s patented micro gel

particle or MGP technology and diamond wire.

                          PPT’s PATENTED MGP TECHNOLOGY

       77.     In 2003 and 2004, PPT began developing a water based slurry stabilization

system using its newly developed MGP Technology.

       78.     In approximately 2010 to 2011, PPT began focusing commercial development of

its water based slurry system in the areas of ingot slicing and wafer lapping applications

beginning in the 2010 – 2011 time frame.

       79.     The MGP technology was, and continues to be, marketed by PPT under the

product name LVS.

       80.     The LVS permits replacing the glycol, a petroleum derivative, with water.

       81.     The application of PPT’s LVS technology leads to cost reduction in wafer

manufacturing, specifically the slicing of ingots into solar wafers on wire saws.

       82.     LVS functions to stabilize the abrasive slurry system by prevention of abrasive

solids agglomeration and coagulation for better, more even and homogeneous cutting action at

higher speeds and reduced byproduct processing, all with environmentally friendly materials as a

drop-in system.




                                               -10-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 15 of 45




       83.     Unlike diamond wire, the LVS system enabled cost savings that could be rapidly

implemented by the remaining slurry producers without the need for investment in saw

equipment modification, thus satisfying their critical and acute need for reduced costs.

       84.     Upon information and belief, the conversion costs to use diamond wire are

approximately $100,000 per saw which could result in a capital investment of over $100 million

for a large poly-wafer manufacturer.

       85.     The cost of the diamond wire itself also is significantly more expensive than wires

used with a slurry formulation.

       86.     With optimization and the selection of high-performance “structured” wire, LVS

could match the same savings as diamond wire, and possibly exceed it without the substantial

costs associated with using diamond wire.

                          PPT’S RELATIONSHIP WITH SOLVAY

       87.     Beginning in late 2013 and continuing into early 2014 PPT was proceeding to

demonstrate commercialization capability of its MGP technology with a number of its customers

in Europe, the United States, and Taiwan.

       88.     In late March of 2014, Solvay-Rhodia contacted PPT to discuss a potential joint

venture or partnership in PPT’s proprietary MGP technology.

       89.     In June 2014, PPT and Rhodia, an acquired company and subsidiary of Solvay/

Solvay U.S.A., entered into a Reciprocal Confidentiality Agreement (“RCA”) for the purpose of

exchanging confidential information pertaining to the MGP Technology and their respective

businesses.

       90.     In August 2014, the RCA was amended to include Solvay USA (“First Amended

RCA”).

                                               -11-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 16 of 45




        91.      In August 2014, PPT and Rhodia/Solvay USA entered into a Memorandum of

Understanding permitting Rhodia/Solvay USA to conduct due diligence of the MGP Technology

and allowing either or both of them to offer a business relationship with PPT to expand

commercialization opportunities for the MGP Technology within an extendible ninety (90) day

term.

        92.      Beginning in the latter half of 2014 and continuing through March 2015, PPT

provided to Solvay virtually unrestricted access to trade secrets and technical know-how under

the covenants and restrictions of the Reciprocal Confidentiality Agreement and the First

Amended RCA, and permitted Solvay to actively observe and/or participate in LVS customer

demonstrations and qualification trials at selected locations.

        93.      For instance, in late 2014, Rhodia/Solvay sent its LVS project manager, Matthias

(“Matt”) Braem, to visit a PPT LVS trial customer, PV Crystalox, located in Germany.

        94.      As told to PPT by Solvay, Mr. Braem was hired specifically to be the Project

Manager for the LVS project due to his background at Bekaert Wire – the OEM of the multi-axis

structured wire (“MASW”).

        95.      At PV Crystalox, the Head of Technology for Crystalox conducted extensive

discussions, observations and reviews of the wire saw system used for LVS trials, and Q&A

talks over a period of 2 days with Mr. Braem about LVS performance including the production

process and wire saw set up used for LVS production level trials compared to that of standard

glycol slurry.

        96.      In January 2015, PPT Research provided further extensive training to Mr. Braem

at its research facilities about the LVS water-based suspension system, wire saw operating




                                                -12-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 17 of 45




parameters and processes as well as trouble-shooting potential issues that may arise at various

customer sites on different wire saws.

       97.     In order to provide additional proofs of the efficacy of the LVS product, Solvay

conducted its own due diligence on various aspects of the LVS system. For example, in addition

to customer visits and discussions, Solvay submitted an LVS sample to the renowned Fraunhofer

Institute in Germany for analysis of PPT Research’s technical claims and performance

likelihood.

       98.     On December 1, 2014 Fraunhofer reported that the LVS technology performed as

claimed, agreeing with the commercial concept for the solar wafer cutting slurry, i.e., the MGP

Technology.

       99.     After receiving technical training and the Fraunhofer report, Rhodia/Solvay

informed PPT that it wanted to move forward with a business relationship.

       100.    Rhodia/Solvay proposed three separate business relationships, each of which

would have resulted in it receiving a significant and entrenched stake and ultimate ownership of

PPT’s LVS business and technology. PPT rejected each of Rhodia/Solvay’s proposals because

they were not in line with PPT’s business plan to increase the value of its MGP technology for

sale to a third party or alternatively to a few large customers in China and/or Asia.

       101.    Rhodia/Solvay had the connections to a region where approximately 75% of the

solar market customers are located.

       102.    Solvay, in violation of the TLA and the RCA, did not have Sunnywell, Solvay’s

agent in China, sign any confidentiality agreements required of a “sub-contractor” to the project

that directly involved PPT.




                                                -13-
           Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 18 of 45




       103.    In January 2015 and consistent with PPT’s stated business plan, Rhodia/Solvay

and PPT began negotiating a license agreement to provide for an exclusive sales and marketing

territory in Asia for Rhodia/Solvay.

       104.    On April 27, 2015, Solvay USA, Inc. and Novecare (acting on behalf of itself and

its affiliates that include Rhodia/Solvay) and PPT Research executed a Technology License

Agreement “(TLA”).

       105.    The effective date of the TLA was February 20, 2015.

       106.    The key terms of the TLA included:

           Parties agree to a limited geographic territory for Solvay USA, Inc. to market

            the LVS and ancillary products for commercialization, i.e., China and S. Korea.

           Time is of the Essence. Both parties are keenly aware of widespread industry

            efforts to qualify diamond wire sawing (DWS), a competing technology and

            equipment system that could disrupt the LVS-solar ingot cutting market

            opportunity if qualified beforehand.

           Parties agree to good faith partnership of cooperative spirit, with regular and

            continuing communication sharing; a major impetus for cooperative efforts as

            the competitive threat imposed by DWS increases.

           Parties agree that PPT is the sole and exclusive owner of all “Technology”,

            “Technology Package”, “Products” and “Know-How” as described in the TLA

            agreement, including, but not limited to, all trade secrets, transmitted to

            Rhodia/Solvay for the purpose of LVS commercialization within the “Scope of

            Use” as defined in the TLA, and any alterations or issue resolutions – regardless



                                                -14-
           Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 19 of 45




            of which party makes a subsequent discovery or improvement. The definition

            of the term “Technology” in TLA is as follows:

               “Technology shall mean the Patents, Patent Rights, technology

               developed, compositions, formulations, designs and Know-How of

               Licensor as they directly relate to the Scope of Use. Technology also

               shall include all process methods, Q.C. equipment, processes, use know-

               how, training information, further technology and product development,

               whether made by Licensor or not, and technical applications

               information, disseminated process, operations or wire saw knowledge,

               process issue resolutions involving use or application of Licensor’s

               technology and Products, or Product composition alterations for the

               Scope of Use.” [Emphasis added.]

           In return for access to Solvay resources, its global footprint – particularly the

            Chinese market, brand recognition, and respect for and compliance with PPT’s

            Intellectual Property ownership, PPT agreed to a 7% royalty based on

            Rhodia/Solvay’s net revenue.

                                   THE THICK/THIN ISSUE

       107.    Prior to signing the TLA, Solvay began LVS trials with solar wafer fabricators in

China with the MGP Technology branded as Supersol AR-100.

       108.    An LVS trial consists of replacing glycol slurry with LVS water slurry, making

any needed LVS system modifications with respect to component proportions, adjusting wire

saw set-up and ingot slicing parameter settings, and testing its performance in a wire saw.




                                                -15-
           Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 20 of 45




          109.   During the June through November 2015 time period, Solvay reported that it was

experiencing a performance issue involving the formation of alternating thick and thin wafers

when using the LVS (i.e.; “T/T”) at an undisclosed potential customer location.

          110.   The T/T issue occurs in standard glycol slurry, but is more prevalent in water

slurry.

          111.   Solvay requested that PPT resolve this issue with little or no description of the

precise operating parameters, or quality control issues with the trials or the name of the potential

customer(s) where the trial was/were being performed at that time.

          112.   However, PPT was aware of the possibility of a thick-thin (T/T) wafer formation

caused by uneven wire spacing (or adjoining wire pairing), which results in successive ‘thick’

and ‘thin’ wafers.

          113.   PPT had previously developed two tested and proven solutions to this wafer

production issue and had transparently advised and disclosed the T/T performance issue and the

solutions to Solvay USA, et.al. in 2014 into mid-2015 through continued and frequent testing

and performance data.

          114.   One of the T/T solutions was to add a limited amount of polyethylene glycol

(PEG) to the slurry and the other involved the use of multi-axis structured wire (MASW), often

with specific wire saw parameter settings.

          115.   Solvay rejected both tested and proven solutions.

          116.   PPT had no knowledge or reason to believe that Solvay was working on a solution

to the T/T issue.

          117.   To the contrary, Solvay tasked PPT with this responsibility.




                                                 -16-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 21 of 45




       118.    Because of Solvay’s refusal to accept PPT’s T/T solutions, PPT embarked on

further research and development efforts to solve the T/T issue minimizing the use of additives

or multi-axis structured wire (MASW) which were part of the prior, successfully tested

resolutions for this performance issue.

               SOLVAY IMPOSES A “BLACKOUT” AS IT PURSUES ITS
              CLANDESTINE R&D EFFORTS TO SOLVE THE T/T ISSUE

       119.    As PPT worked on alternative solutions, Rhodia/Solvay did not provide PPT with

any technical information or updates whatsoever from June 2015 through November 2015, and

further did not even advise PPT whether any trials were taking place.

       120.    However, Solvay did continue to ask PPT to provide information on technical

questions including PPT’s progress on solving T/T.

       121.    It was not until October, 2015 that the PPT Project Director from Solvay

contacted PPT to advise that Solvay had good news, which he would not reveal except in person.

       122.    PPT was surprised to hear that there was important news because it was unaware

that Solvay was working on any important technical issue of which PPT had not been informed.

       123.    PPT was nevertheless anxious to hear of this “news” and asked for the meeting

ASAP to which Solvay’s project Director (Eric Aubay) responded that the meeting would have

to be in late November because they wanted to be completely finished with the work.

       124.    A full six weeks later, on November 30, 2015, Mr. Eric Aubay, Solvay Director

for the PPT project, gave a superficial presentation to PPT Research about Solvay’s development

of an “independent” T/T solution.

       125.    PPT was shocked to hear of this news, especially since it, under pressure from

Solvay, had spent months working on another alternate solution to the T/T issue, believing

Solvay to be working in other areas of the project.
                                               -17-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 22 of 45




       126.    Mr. Aubay’s presentation was devoid of descriptive data, materials, test results

and/or processes used by Solvay to purportedly solve the T/T issue, other than to state that the

solution was a combination of an additive and a process.

       127.    At the November 30, 2015 meeting, Mr. Aubay also stated that Solvay wanted to

patent the “independent” T/T solution in its own name.

       128.    This too shocked PPT because under the clear terms of the TLA, PPT owned all

improvements or modification to the Technology, regardless of which party derived or

developed the improvement or modification, and that PPT did not consent to the filing of any

patent application by Solvay or any affiliate.

       129.    PPT informed Mr. Aubay about the clear language in the TLA to which he

responded that he had never read the TLA, even though he was the PPT Project Director.

       130.    He, however, insisted that Solvay had the right to file a patent application because

their work was independent and was not derived from PPT’s technology.

       131.    At the conclusion of the meeting, Mr. Aubay placed a document face-down on the

table and requested that PPT review and consider the document, whereupon he left the building.

The document was titled “Amendment to Technology Licensing Agreement (“Amended TLA”).

    SOLVAY FRAUDULENTLY INDUCES PPT TO EXECUTE AN AMENDED TLA

       132.    The Amended TLA expanded Solvay’s exclusive Asian territory by 9 countries,

increased the TLA term to six years, and gave it the right to file one or more patent applications

in Solvay’s name only; an activity expressly prohibited by the signed, executed TLA and the

RCA (i.e.; Reciprocal Confidentiality Agreement).

       133.    Beginning from the November 2015 meeting and continuing into April 2016 (i.e.;

an additional 4+ months of wasted time), Solvay imposed a continuing total blackout on all LVS

                                                 -18-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 23 of 45




project updates to PPT, including failing to timely provide customer reports and product-

technology updates.

       134.      Solvay also steadfastly refused to provide PPT Research with any information

about its supposed “independent” solution to the T/T issue unless and until PPT agreed to sign

the Amended TLA.

       135.      In fact, under the terms of the Amended TLA, Solvay was required to provide

additive composition information about the solution within 10 days of the Amendment execution

and full disclosure report of the “Additive/Process” resolution within 30 days of the agreement

execution, as well as provide any copies of patent applications directed to said resolution.

       136.      PPT Research received written assurances from Olivier Touret in January 2016

that the patent application Solvay was planning to file did not involve any new additive or

change in LVS composition.

       137.      Mr. Touret further represented in writing that the patent application would only

clarify the wire saw operating conditions needed to use the LVS slurry system properly in China.

       138.      Notwithstanding these assurances, PPT refused to sign the Amended TLA

because it contradicted material provisions in the TLA, which give exclusive ownership of any

formula, composition or process development/improvement and/or modification exclusively and

solely to PPT.

       139.      Solvay’s campaign of extensive and continuing material withholding of important

technical, project and customer information from PPT continued as did efforts to commercialize

the competing diamond wire technology.

       140.      Solvay, by these pre-meditated activities and time delays, seriously jeopardized

the otherwise certain adoption of the LVS system at large and crucial China customers.

                                                -19-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 24 of 45




        141.   Solvay also refused to provide status reports to PPT as required by the TLA until

and unless PPT agreed to sign Solvay’s proposed Amendment to the TLA.

        142.   PPT Research was left with the Hobson's choice of accepting the terms of the

Amended TLA or losing out on any possibility of winning the race to market against diamond

wire.

        143.   In April 2016, PPT signed the Amended TLA based on Rhodia/Solvay’s

representations that PPT’s T/T solutions did not work and that Solvay’s T/T solution was

“independently” developed.

        144.   PPT never would have agreed to execute the Amended TLA but for these

representations.

        145.   Subsequent to the signing of the Amendment to the TLA, Solvay was required to

send to PPT all reports and any patent applications, providing only the many previously withheld

documents pertaining to customer trials, including in-house R&D reports, and qualification

reports, but failed to provide any patent application document and/or filing particulars.

        146.   It took PPT Research valuable extra time to fully review and analyze the content,

compliance with PPT standard operating procedure methods and veracity of these documents.

This time distraction would have been unnecessary if Solvay had provided the documents in real

time as required by the TLA.

        147.   However, the documents clearly showed that Solvay had embarked on a

clandestine mission from the moment the TLA was executed to develop a solution to the T/T

issue on its own, without PPT involvement, knowledge or notification. This was in spite of the

fact that PPT had recommended and made available to Solvay tried and tested solutions to the

T/T issue.

                                               -20-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 25 of 45




       148.       These efforts included trials at GCL-Poly beginning in or around May 2015.

       149.       GCL-Poly is the world’s largest poly-wafer manufacturer for solar applications.

       150.       PPT did not know these trials were taking place for nearly six months (from June

through November), much less that Rhodia/Solvay conducted the trials during or directly after

October, 2015 at GCL using an unauthorized and modified form of the LVS formulation

employing Solvay’s secretly developed T/T solution.

       151.       PPT was deprived of any opportunity to attend, contribute, expedite or shorten the

time of these trials and/or confer about any issues and/or problems as required by the TLA.

       152.       From May 2015 through the execution of the Amended TLA in April, 2016 (after

a full year of illicit and unnecessary time delays), Rhodia/Solvay devoted substantial time and

resources to developing a solution to a problem for which PPT already had developed two

proven solutions. These two solutions could also be combined for an even more robust

resolution.

       153.       Despite the time delays associated with Solvay developing its solution and the

coercion of PPT, GCL-Poly was very close to approving the LVS system for commercialization.

       154.       Solvay’s solution was successful in resolving the T/T issue, but no more

successful than the solutions recommended by PPT. PPT’s solutions could have been

implemented at GCL nearly a year earlier than Solvay’s solutions.

       155.       The only issue that remained to pass the GCL-Poly trial was correcting a wafer

cleaning issue.

       156.       The small wafer cleaning issue resulted from some wet caking caused by

improper slurry composition compliance, which resulted from abrasive overloading in the LVS

slurry allowed by Solvay.

                                                 -21-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 26 of 45




       157.    Solvay consistently overloaded the slurry with abrasive in contravention to PPT

directives, past customer trial results observed by Solvay, and extensive Solvay training.

       158.    Solvay did not advise PPT about the wafer cleaning issue at GCL until mid-April

2016. Very soon after PPT received the GCL slicing report, Solvay desperately sought PPT’s

assistance to overcome the wafer cleaning issue. Solvay’s report for this series of major

production trials still does not acknowledge the significantly over-loaded abrasive level of the

LVS slurry as a primary cause.

       159.    PPT informed Solvay the cleaning issues were a function of overloaded non-

compliant LVS slurry (44% abrasive vs. 36-40% for the simple structured wire) and could be

resolved by reducing the abrasive level.

       160.    Solvay would not entertain slurry recipe alterations to achieve qualification and

insisted that PPT focus solely on an adequate cleaning method alone.

       161.    PPT immediately sent to Solvay technical information regarding two different

wafer cleaning solutions.

       162.    Unfortunately, GCL-Poly made the decision to adopt diamond wire and convert

its wire saws to accommodate this technology.

                SOLVAY SEEKS TO TERMINATE THE RELATIONSHIP

       163.    Thereafter in January 2017, Solvay notified PPT that it was terminating its

involvement in the LVS project effective immediately.

       164.    When informed about the six-month mandatory wind down period in the TLA,

Solvay modified its position to state that Solvay will not contribute further human resources,

R&D work, customer contact or engagement efforts, facilities or laboratory efforts, sales and

marketing efforts, personnel, or any further capital toward furtherance of the LVS project.

                                                -22-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 27 of 45




       165.    Solvay’s only caveat was that if PPT were somehow able to commercially qualify

LVS on its own, Solvay might consider re-establishing involvement.

       166.    Solvay also stated that it now had no continuing interest in the LVS technology,

competing against PPT or LVS, or in pursuing the developed additive/process solution that was

central to the discussion of Solvay patent application and its demand for the TLA Amendment.

This was in spite of the fact that Solvay forced PPT to accept a full year of time delays to achieve

these illegitimate goals.

       167.    Most crucially, Solvay’s abandonment of the project completely destroyed the

imminent opportunity for the adoption of the LVS slurry system by the world’s largest poly-

silicon solar wafer producer, GCL.

       168.    Solvay then proposed the drafting of a Termination Agreement separate from the

covenants of the TLA, as amended, which covers such action in detail, requesting a full legal

dissolution of TLA partnership.

       169.    Because there was no partnership created by the TLA or its Amendment, and

because all detailed responsibilities and obligations for agreement termination were fully set

forth in the TLA, PPT objected to a separate Termination Agreement as unnecessary and

redundant.

       170.    However, Solvay insisted a separate Termination Agreement be negotiated, and

then refused to produce or deliver any documents, reports, information or the crucial “Customer

List”, which would have allowed PPT to continue the marketing of the LVS system in China,

unless and until the separate termination agreement has been negotiated and signed.

       171.    Essentially, Solvay used extortionate tactics to force PPT to sign the separate

termination agreement, by conditioning PPT’s right to access certain crucial document on its

                                               -23-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 28 of 45




assent to the agreement. This was in spite of the fact that PPT had a legal right to access those

documents.

       172.    PPT agreed to cooperate with the draft exercise but warned that no “separate”

termination agreement shall violate, contravene or add new covenants to those already in force

within the TLA, and that all documents due to PPT by Solvay in accordance with the TLA

covenants of termination, especially the crucial “Customer List”, must be provided when a good

faith effort by PPT has been made to produce a separate termination agreement.

       173.    Solvay verbally agreed.

       174.    After successive drafts to reconcile and compromise proposed terms of a

Termination Agreement extending over multiple months, no mutually acceptable terms could be

achieved.

       175.    Solvay continued withholding the required reports, and other documents,

including the crucial customer contact data and LVS trial reports and data and would provide

these documents only after “the termination agreement is signed,” purposefully obstructing any

continuing commercial efforts by PPT.

       176.    No separate Termination Agreement beyond the covenants defining termination

in the TLA was ever signed.

       177.    Subsequent to Solvay’s termination of the TLA and the failure of the parties to

reach a separate termination agreement, PPT requested its corporate attorney send Solvay a

notice of material breach of the TLA due to Solvay’s continued refusal to deliver documents

owed to PPT under the terms of the TLA.




                                                -24-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 29 of 45




       178.    Ultimately a box of documents was received by PPT’s attorney in early 2018

from Solvay containing mostly trial data reports and presentations of project updates to Solvay

management.

SOLVAY’S SCHEME TO MISAPPROPRIATE PPT’S TECHNOLOGY IS REVEALED

       179.    A detailed inspection of these materials uncovered a Solvay PowerPoint

presentation titled: “PPT Research: Commercialization Story Board – Short Update by M.

Braem - June 2015”.

       180.    Solvay did not produce the original CSB.

       181.    The short update to the CSB details the very pattern of deceit Solvay practiced to

hide their real intentions to illegitimately acquire PPT’s micro-gel particle technology, I.P. and

subordinate PPT patents to a plagiarized and illegally filed patent of their own contrivance.

       182.    Solvay’s illicit scheme is as follows:




                                                -25-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 30 of 45




       183.    Solvay did exactly what it planned to do; it defrauded PPT and intentionally

breached the terms of the TLA and the Reciprocal Confidentiality Agreement.

       184.    The TLA required and Solvay tasked PPT with resolving the T/T issue yet it was

secretly performing trials from May through November of 2015 to develop a redundant T/T

solution that it could patent in its own name.

       185.    The TLA gave ownership of any product developments to PPT yet Solvay

informs PPT on November 30, 2015 that it resolved the T/T issue and demanded an amended

TLA allowing it to patent the solution for its own benefit and at the complete expense of PPT.

       186.    The TLA requires cooperation and the sharing of information yet Solvay refuses

to provide any technical information about the T/T solution or its unilateral efforts to

commercialize the LVS technology unless and until PPT agreed to sign the Amended TLA

giving ownership of the solution to Solvay.

       187.    Solvay knew time was of the essence, yet it wasted months developing a solution

to a problem for which PPT Research previously developed two proven solutions and then

wasted another five months to coerce PPT Research into signing the Amended TLA.

       188.    Even after the Amended TLA was executed in April, 2016, when Solvay was

obligated to turn over all documents on their T/T solution, Solvay purposefully failed to provide

any patent application document and/or filing particulars.

       189.    Solvay represented that the solution it developed was “independent” and did not

involve an additive. However, the benchmark used for Solvay’s solution was PPT Research’s

PEG additive solution and Solvay’s solution did, in fact, involve an additive.




                                                 -26-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 31 of 45




       190.    It took Solvay over a year to accomplish its strategy of developing its T/T solution

and extorting PPT Research into giving up ownership rights under the guise that the solution was

“independent”.

       191.    This left too little time to resolve the minor wafer cleaning issue that remained

and which, in any event, was caused by Solvay’s failure to follow PPT Research’s standard

operating procedures for the LVS slurry composition.

       192.    Had Solvay not pursued these illegal tactics to usurp for itself the complete

control and ownership of the solar wafer market, customers, controlling I.P., and technology of

all that was rightfully owned and developed by PPT Research, Inc., the LVS slurry would have

been adopted by GCL-Poly and other Asian customers well before and instead of the diamond

wire technology.

       193.    PPT’s LVS product was designed and already demonstrated to be the cost-

reduction lifeline desperately needed by major wafer producers, offering similar or greater cost

savings as DWS without the need for costly capital expenditures in saw conversion or lost

production during conversion downtime.

       194.    Solvay’s deceit and breaches of its contractual obligations caused PPT to lose out

on this valuable business opportunity.

       195.    The window to the poly-wafer market is now closed due to Asian manufacturers’

investment in DWS – an investment that never would have been made had Solvay not set out to

steal PPT’s patented technology and its confidential developments and discoveries shared under

confidence with Solvay during the project.




                                               -27-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 32 of 45




 SOLVAY’S PATENT APPLICATION IS DISCOVERED ALONG WITH SOLVAY’S
 MISAPPROPRIATION/DISCLOSURE OF CONFIDENTIAL PPT TRADE SECRETS

       196.    Shortly prior to the discovery of the CSB, PPT requested a worldwide review of

patent documents to determine whether Solvay had withheld pertinent information about any

patent applications that could have been filed by Solvay or any of its affiliated companies.

       197.    In April 2018, PPT’s attorney discovered that Solvay applied for a Patent

Cooperation Treaty International Application (filed in Hong Kong, China) that was published as

Patent Application Publication No. WO2017/091945(A1) by the World Intellectual Property

Organization (“WIPO”) on June 8, 2017

       198.    Publication of the application documents follows an 18-month period from the

filing of the application that occurred on November 30, 2015, nearly 5 months prior to the

adoption of the TLA Amendment permitting any such filing by Solvay.

       199.    Stated differently, Solvay was negotiating with PPT for the right to file a patent

application for a supposed “independent” solution to the T/T issue in its own name after it had

already filed the patent application.

       200.    A review of the WIPO Publication revealed Solvay’s solution contained an

additive, contrary to representations that were made to PPT Research as an inducement to

execute the Amended TLA.

       201.    The WIPO Publication further revealed that Solvay had used PPT invention

descriptions presented in PPT’s earlier patents and patent applications (i.e., patent plagiarism).

       202.    The WIPO Publication also included confidential and proprietary trade secret

information divulged to Solvay pursuant to several Agreements restricting proprietary

information to absolute confidentiality and non-disclosure by the receiving party.



                                                -28-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 33 of 45




       203.    The Applicants identified in the International Application were Rhodia (a

signatory of the Reciprocal Confidentiality Agreement) and Solvay-China (an entity that was not

a signatory to the TLA or to the Reciprocal Confidentiality Agreement).

       204.    Solvay intentionally concealed its filing of the International Application as well as

its disclosure of extremely sensitive and proprietary information, trade secrets and confidential

technical and customer information to this non-aligned entity, Solvay-China.

       205.    Solvay had not sought permission from PPT, nor even notified PPT to present the

proprietary trade secret information in the application invention description as forbidden in the

Reciprocal Confidentiality Agreement.

       206.    Further, Solvay via Olivier Touret, Senior Vice President, and Eric Aubay, PPT

Project Director, completely misrepresented the content of the filed PCT application by

withholding all information concerning the plagiarism of PPT’s existing patent. Solvay also

failed to disclose that crucial PPT trade secrets were revealed within the text and claims of

Solvay’s secretly filed and fraudulent patent application.

       207.    Also, due to the systemic issues with China historically usurping and openly

stealing U.S. technology companies I.P. and trade secrets, Solvay purposefully filed their

application through their “Solvay-China” affiliate, which had no authorization through any

agreement to receive or use such confidential and sensitive information.

       208.    Solvay also failed to report to PPT its decision to abandon the application when it

suddenly and without warning withdrew from the project and the obligations of the TLA, leaving

the information to be publicly disclosed without PPT even being aware that its trade secrets were

being divulged and published.




                                               -29-
          Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 34 of 45




        209.    PPT’s corporate counsel sent a series of letters during 2017 and its patent counsel

again sent a series of letters during January and through February 2020 in an attempt to resolve

Solvay’s failure to provide potential customer contact data or return trade secret materials

provided to Solvay under the TLA and under Reciprocal Confidentiality Agreement before the

expiration of the five year tail period.

        210.    In 2017, a non-responsive reply from Solvay’s in-house counsel was received

which denied any obligation by Solvay to provide any documents owed to PPT.

        211.    This was responded to by another letter citing the in-force, legal agreements

requiring Solvay to provide the requested documents with no further responses from Solvay.

        212.    For the letters sent in January-February, 2020, no reply of any kind by responsive

letter or otherwise has been received from Solvay, its affiliated companies, or its counsel to date.

                                    FIRST CAUSE OF ACTION

                           MISAPPROPRIATION OF TRADE SECRETS UNDER
                            U.S. DEFEND TRADE SECRETS ACT (2016)

        213.    The allegations in the foregoing paragraphs are incorporated in this cause of

action as if restated in their entirety herein.

        214.    A private party has been afforded the right to initiate a civil action to enforce

against the misappropriation of its trade secrets in accordance with 18 U.S.C. 1836(b)(1) when

the trade secret is embodied in a product or service that is placed in interstate or foreign

commerce.

        215.    PPT permitted its LVS product including its proprietary micro-gel technology to

be placed in interstate and foreign commerce through its efforts and those efforts of Defendants

under license from PPT.



                                                  -30-
          Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 35 of 45




       216.    At all times prior to the revelation of the confidential proprietary trade secret

information to Defendants and continuing thereafter PPT restricted such information to only a

few employees within PPT and has not revealed such information to others except under terms

and conditions similar to those in the confidentiality clauses of the Agreements recited herein.

       217.    PPT under and in accordance with various agreements with Solvay provided its

trade secret information to Solvay under strict confidentiality and non-disclosure restrictions as

included in both the Reciprocal Confidentiality Agreement of June 2014 and the Technology

Licensing Agreement of April 2015, neither of which restrictions were either modified or

circumvented by later amendments to the Agreements.

       218.    In derogation of the restrictions in the requirements of confidentiality Defendants

used the confidential proprietary trade secret information of PPT to its own benefit in furtherance

of an intentional scheme to misappropriate said trade secrets.

       219.    Solvay used the PPT Research’s trade secrets in a manner not permitted or

contemplated by the TLA for the express purpose of stealing said trade secrets by developing a

solution to a T/T issue that it intended to patent in its own name, thereby using such mechanism

to seize control of the LVS product usage, market penetration and disrupt PPT’s openly stated

business plan to sell its technology and LVS business to a third party once adopted in the solar

market.

       220.    Solvay experimented with the technology within Solvay’s own facilities in

Shanghai, China and potentially other locations, and during LVS product commercialization

trials at various silicon ingot slicing companies in Asia.

       221.    This was done by Solvay in an effort to create their own intellectual property by

co-opting developments and discoveries made by PPT, which were shared with Solvay under

                                                -31-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 36 of 45




strict confidence, then used by Solvay to contrive other compositional and process solutions to

specific performance issues of the LVS, for which solutions to said performance issues had

already been tested, proven and shared with Solvay to quickly forward the qualification process

at customer sites.

       222.    Solvay then attempted to usurp their contrived component and process I.P. by

assuming ownership of the technology by causing to be written and published an application for

patent under the Patent Cooperation Treaty, and then abandoning the application, all under a

cloak of secrecy and failed to advise PPT of its conduct at any time relevant to this action.

       223.    This course of conduct by the Defendants has revealed confidential proprietary

trade secret information of PPT to the public, diminished the value of said proprietary trade

secret information, as well as the value of existing PPT patents and patent applications and other

I.P., and caused irreparable harm to PPT.

       224.    Solvay’s scheme to misappropriate PPT’s trade secrets caused further harm by

causing PPT to lose out on a lucrative opportunity to commercialize its LVS technology in Asia.

       225.    Solvay’s misappropriation of PPT’s trade secrets was done willfully and/or

maliciously, thereby entitling PPT to enhanced damages as permitted by the Defend Trade

Secrets Act.

       226.    But for Solvay’s breaches of contract and scheme to steal PPT’s trade secrets,

PPT’s technology would have been the dominant force in the Asian market, rather than diamond

wire saw technology.

       227.    PPT seeks damages in accordance with the harm caused, reasonable attorney’s

fees due to Solvay’s bad-faith misappropriation and a permanent injunction against such

continuing activities, as well as the immediate return of all copies of the proprietary trade secret

                                                -32-
          Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 37 of 45




information, and any derivatives thereof, from Defendants and any affiliated company, entity,

employee or other representative of the Defendants.

                                  SECOND CAUSE OF ACTION

                          MISAPPROPRIATION OF TRADE SECRETS UNDER
                       PENNSYLVANIA UNIFORM TRADE SECRETS ACT (2004)

        228.    The allegations in the foregoing paragraphs are incorporated in this cause of

action as if restated in their entirety herein.

        229.    At all times prior to the revelation of the confidential proprietary trade secret

information to Defendants and continuing thereafter PPT restricted such information to only a

few employees within PPT and has not revealed such information to others except under terms

and conditions similar to those in the confidentiality clauses of the Agreements recited herein.

        230.    PPT permitted its LVS product including its proprietary micro-gel technology to

be placed in interstate and foreign commerce through its efforts and those efforts of Defendants

under license from PPT.

        231.    At all times prior to the revelation of the confidential proprietary trade secret

information to Defendants and continuing thereafter PPT restricted such information to only a

few employees within PPT and has not revealed such information to others except under terms

and conditions similar to those in the confidentiality clauses of the Agreements recited herein.

        232.    PPT under and in accordance with various agreements with Solvay provided its

trade secret information to Solvay under strict confidentiality and non-disclosure restrictions as

included in both the Reciprocal Confidentiality Agreement of June 2014 and the Technology

Licensing Agreement of April 2015, neither of which restrictions were either modified or

circumvented by later amendments to the Agreements.



                                                  -33-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 38 of 45




       233.    In derogation of the restrictions in the requirements of confidentiality Defendants

used the confidential proprietary trade secret information of PPT to its own benefit in furtherance

of an intentional scheme to misappropriate said trade secrets.

       234.    Solvay used PPT’s trade secrets in a manner not permitted or contemplated by the

TLA for the express purpose of stealing said trade secrets by developing a solution to a T/T issue

that it intended to patent in its own name, thereby using such mechanism to seize control of the

LVS product usage, market penetration and disrupt PPT’s openly stated business plan to sell its

technology and LVS business to a third party once adopted in the solar market.

       235.    Solvay experimented with the technology within Solvay’s own facilities in

Shanghai, China and potentially other locations, and during LVS product commercialization

trials at various silicon ingot slicing companies in Asia.

       236.    This was done by Solvay in an effort to create their own intellectual property by

co-opting developments and discoveries made by PPT, which were shared with Solvay under

strict confidence, then used by Solvay to contrive other compositional and process solutions to

specific performance issues of the LVS, for which solutions to said performance issues had

already been tested, proven and shared with Solvay to quickly forward the qualification process

at customer sites.

       237.    Solvay then attempted to usurp their contrived component and process I.P. by

assuming ownership of the technology by causing to be written and published an application for

patent under the Patent Cooperation Treaty, and then abandoning the application, all under a

cloak of secrecy and failed to advise PPT of its conduct at any time relevant to this action.

       238.    This course of conduct by the Defendants has revealed confidential proprietary

trade secret information of PPT to the public, diminished the value of said proprietary trade

                                                -34-
          Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 39 of 45




secret information, as well as the value of existing PPT patents and patent applications and other

I.P., and caused irreparable harm to PPT.

        239.    Solvay’s scheme to misappropriate PPT’s trade secrets caused further harm by

causing PPT to lose out on a lucrative opportunity to commercialize its LVS technology in Asia.

        240.    Solvay’s misappropriation of PPT’s trade secrets was done willfully and/or

maliciously, thereby entitling PPT to enhanced damages as permitted by the Pennsylvania

Uniform Trade Secrets Act.

        241.    But for Solvay’s breaches of contract and scheme to steal PPT’s trade secrets,

PPT’s technology would have been the prominent technology in the Asian market, not the

competing technology that now exists.

        242.    PPT seeks damages in accordance with the harm caused, reasonable attorney’s

fees and a permanent injunction against such continuing activities, as well as the immediate

return of all copies of the proprietary trade secret information, and derivatives thereof, from

Defendants and any affiliated company, entity, employee or other representative of the

Defendants.

                                   THIRD CAUSE OF ACTION

                                 INJUNCTIVE RELIEF UNDER
                 U.S. DEFEND TRADE SECRETS ACT, 18 U.S.C § 1836 ET SEQ. AND
               PENNSYLVANIA UNIFORM TRADE SECRETS ACT, 12 P.S. § 5302 ET SEQ.

        243.    The affirmative allegations in the foregoing paragraphs are incorporated in this

cause of action as if restated in their entirety herein.

        244.    Both the U.S. Defend Trade Secrets Act and the Pennsylvania Uniform Trade

Secrets Act provide aggrieved parties with the right to seek an injunction preventing actual or




                                                  -35-
          Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 40 of 45




threatened misappropriation of their trade secrets, and to require the misappropriator to take

affirmative actions to protect the trade secret.

        245.    Solvay’s misappropriation of PPT’s trade secrets, as outlined above, has caused

and will continue to cause irreparable harm to PPT unless stopped.

        246.    Because the Confidentiality Reciprocal Agreement expires in June 2020, and the

Technology Licensing Agreement ends in 2021, absent injunctive relief, PPT will have no

remedy in contract for Solvay’s ongoing use and disclosure of PPT’s trade secrets.

        247.    The balance of hardships favor PPT, as Solvay is a multi-billion dollar

multinational corporation that will be able to continue operating profitably without resort to the

use of PPT’s trade secrets, while PPT is a small Pennsylvania company whose business model

depends on the protection of its trade secrets.

        248.    The public interest would be advanced by the issuance of an injunction protecting

an Allentown business from the abuses of a massive multinational corporation.

        249.    PPT thus seeks both preliminary and permanent injunctions (a) preventing

Defendants and any affiliated company, entity, employee or other representative of the

Defendants from disseminating or utilizing PPT’s trade secrets, and (b) requiring the immediate

return of all copies of the proprietary trade secret information from Defendants and any affiliated

company, entity, employee or other representative of the Defendants.

                                  FOURTH CAUSE OF ACTION

                              BREACHES OF CONTRACT IN BOTH THE
                        RECIPROCAL CONFIDENTIALITY AGREEMENT AND THE
                              TECHNOLOGY LICENSING AGREEMENT

        250.    The allegations in the foregoing paragraphs are incorporated in this cause of

action as if restated in their entirety herein.

                                                   -36-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 41 of 45




       251.    Defendants breached the Reciprocal Confidentiality Agreement by failing to

return all of PPT’s confidential proprietary trade secret information upon request of counsel for

PPT in 2017 and again in 2020.

       252.    Defendants breached the Reciprocal Confidentiality Agreement by divulging

PPT’s confidential proprietary trade secret information to a patent office, which information was

eventually publicly disclosed in an application publication document.

       253.    Defendants breached the TLA by divulging PPT’s confidential proprietary trade

secret information in an application for patent, which information was eventually publicly

disclosed in an application publication document.

       254.    Defendants breached the TLA by failing to adhere to the covenant requiring the

timely efforts in obtaining industry adoption of the LVS technology and product by joint

commercialization efforts.

       255.    Defendants breached the TLA by failing to abide by the affirmative duty of a

good faith partnership of cooperative spirit, with regular and continuing communication sharing

and for cooperative efforts toward adoption and commercialization of the LVS product as the

competitive threat imposed by diamond wire increased.

       256.    Defendants breached the TLA by failing to abide by the agreement that PPT owns

all “Technology” and “Know-How”, including, but not limited to, all trade secrets, transmitted to

Defendants for the purpose of LVS commercialization within the “Scope of Use” as defined in

the Technology Licensing Agreement, and any alterations or issue resolutions, regardless of

which party makes a subsequent discovery improvement or modification, and co-opting an

additive composition derived from PPT’s confidential proprietary trade secrets, which was

fraudulently claimed to be owned by Defendants.

                                               -37-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 42 of 45




       257.    Defendants fraudulently induced PPT to execute the Amended TLA by refusing

to provide documents that were required under the TLA unless the new agreement was executed

and by affirmatively misrepresenting that the solution to the T/T issue was “independent” and

did not involve an additive. Thus, the Amended TLA is unenforceable as a matter of law.

       258.    Defendants breached the TLA by failing to remit (or account for) royalties

potentially due for LVS product actually sold to silicon ingot slicing customers even though such

sales were for commercialization efforts.

       259.    Defendants breached the TLA by failing to advise PPT, no later than 30 days after

the signing of the Amended TLA, of the scope, content and existence of the application filed for

patent, the filing date and jurisdiction of filing, the publication of the application laying open the

text to the public, and upon withdrawal the intended abandonment of the application so that PPT

could assume prosecution efforts.

       260.    Defendants breached the TLA by failing to provide customer lists and contact

information to PPT upon Solvay termination of the TLA and their involvement in the overall

LVS project covered by the TLA.

       261.    Defendants breached the TLA by failing to provide material, critical and relevant

technical communications to PPT reviewing customer status in trials and qualification efforts of

the LVS product; unilateral alterations in the composition and use methods of the LVS slurry

product at customer sites; performance issues and needed resolutions utilizing PPT expert

experience and knowledge of the LVS system, when many such needed resolutions were already

in place and ready for application at customer sites; engaging in a complete lack of said technical

communications by Solvay to PPT for a full year, which is in stark violation of the Technology

License Agreement and which resulted in extensive qualification time delays as well as the

                                                 -38-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 43 of 45




complete loss of opportunity for PPT for rapid and major adoption of the LVS by world class

solar wafer producers ahead of diamond wire efforts.

       262.    Defendants breached the agreement by not acting in accordance with time is of

the essence clause.

       263.    Defendants breached their duty of good-faith and fair dealing by concocting and

executing a scheme to steal PPT’s patented LVS technology.

       264.    In view of the enumerated breaches of contractual agreements, as well as other

breaches that may be uncovered during the course of this action, PPT has been harmed by the

loss of opportunity of the adoption of the LVS technology by timely efforts that were not

provided by Defendants and the revenue derived therefrom, as well as the loss of opportunity to

sell that segment of its business as the LVS product achieved greater adoption in the industry.

       265.    But for Solvay’s breaches of contract and scheme to steal PPT’s trade secrets,

PPT’s technology would have been the dominant player in the Asian market, not diamond wire

saw technology, and thus highly desired by multiple large entities who had immediate and high

interest in obtaining / acquiring a high-value added, high-revenue product and technology system

for meaningful penetration into the solar wafer industry, for which PPT was ready and willing to

have purchased at a consummate price representing the market value of its technology and

adoption at one or more world class solar wafer producers as the critical cost reduction enabler.

       266.    By abandonment of the illicitly filed Solvay patent application, PPT’s crucial

trade secrets have been opened to the global public domain, which impinges ongoing harm to

PPT’s existing I.P., patents and patent applications for the future marketing efforts of PPT for the

LVS technology and products in directly or indirectly related industries, or for potential sale of

PPT’s intellectual property to any third-party buyer for use in other non-related industries.

                                                -39-
         Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 44 of 45




       267.    Such continuing harm and loss of value for PPT’s existing intellectual property

has produced extensive damage to the value of said intellectual property for any and all

commercial marketing or sales efforts.

                                         PRAYER FOR RELIEF

       WHEREFORE, PPT prays that this Court:

                  a. Enter a preliminary injunction enjoining Defendants and any affiliated

                      company, entity, employee or other representative of the Defendants from

                      disseminating or utilizing PPT’s trade secrets.

                  b. Enter a preliminary injunction requiring the immediate return of all copies

                      of the proprietary trade secret information from Defendants and any

                      affiliated company, entity, employee or other representative of the

                      Defendants.

                  c. Enter a permanent injunction enjoining Defendants and any affiliated

                      company, entity, employee or other representative of the Defendants from

                      disseminating or utilizing PPT’s trade secrets.

                  d. Enter a permanent injunction requiring the immediate return of all copies

                      of the proprietary trade secret information from Defendants and any

                      affiliated company, entity, employee or other representative of the

                      Defendants.

                  e. Enter judgment requiring Defendants to pay compensatory damages,

                      consequential damages, exemplary damages, and reasonable attorney’s

                      fees and costs.

                  f. Provide such other relief as this Court deems equitable.

                                               -40-
        Case 5:20-cv-02645-JLS Document 1 Filed 06/05/20 Page 45 of 45




                                            WHITE AND WILLIAMS LLP

                                       BY: /s/ Justin E. Proper
                                           Justin E. Proper
                                           Thomas B. Fiddler
                                           William H. Fedullo
                                           1650 Market Street | One Liberty Place,
                                           Suite 1800 |
                                           Philadelphia, PA 19103-7395
                                           Phone: 215.864.7165/7081/7185
                                           properj@whiteandwilliams.com
                                           fiddlert@whiteandwilliams.com
                                           fedullow@whiteandwilliams.com


                                            LAW OFFICES OF SANFORD J.
                                            PILTCH, ESQ.

                                       BY: /s/ Sanford J. Piltch
                                           Sanford J. Piltch
                                           1132 Hamilton Street,
                                           Suite 201
                                           Allentown, PA 18101-1024
                                           Phone: 610.433.6266
                                           spiltch@pennsylawyers.com

                                            Attorneys for Plaintiff,
                                            PPT Research, Inc.




Dated: June 5, 2020




                                     -41-
